Citation Nr: 1435710	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that a November 2011 rating decision denied entitlement to service connection for sleep apnea and for a bilateral leg condition claimed as secondary to the Veteran's service-connected low back disability.  The Veteran filed a notice of disagreement in February 2012.  However, in April 2014, service connection for a left leg condition claimed as secondary to a service-connected low back disability was granted.  Thus, only the issues of entitlement service connection for sleep apnea and a right leg condition remain from the February 2012 notice of disagreement.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran testified during his July 2014 hearing that he has been in receipt of disability benefits from the Social Security Administration (SSA) for approximately one year.  Although SSA records documenting a February 2009 denial of disability benefits are associated with the Veteran's claims file, more recent records documenting a grant of disability benefits have not been obtained.  Accordingly, 
the recent SSA decision(s) and the records on which those decisions were based should be requested on remand.

Additionally, it does not appear the Veteran's Vocational Rehabilitation file has been associated with the claims file.  Such should be accomplished on remand. 

Further, an opinion on whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment has not been obtained.  The Board finds that such an opinion would assist in adjudication of the Veteran's TDIU claim and should be obtained on remand.

With respect to the claims for service connection for sleep apnea and a right leg condition, the Board notes that these claims were denied in a November 2011 rating decision.  The Veteran submitted a notice of disagreement in February 2012, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board 
finds that remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, concerning the issues of service connection for sleep apnea and a right leg condition so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

2.  Request from the Social Security Administration the records pertinent to any disability benefits decision issued after February 2009 with respect to the Veteran as well as the medical records relied upon in issuing the subsequent decision(s).  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records, and the Veteran notified of such.

3.  Associate the Veteran's VA Vocational Rehabilitation file with the claims file.  If no such records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  After the above has been completed to the extent possible, send the claims file to a VA physician or an appropriately qualified occupational specialist to address the claim for unemployability.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, considered together, render him unable to obtain and maintain substantially gainful employment without regard to his age or non-service connected disabilities.  The examiner should provide a rationale for any opinion issued

5.  After completing the requested actions in items 2 through 4 above, and any additional development deemed warranted, the AOJ should readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



